                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                                  NORTHERN DISTRICT OF CALIFORNIA

                                   6
                                         VIETNAM REFORM PARTY,
                                   7                                                          Case No. 17-cv-00291-HSG
                                                         Plaintiff,
                                   8
                                                  v.                                          ORDER TO SHOW CAUSE
                                   9
                                         VIET TAN - VIETNAM REFORM
                                  10     PARTY, et al.,
                                  11                     Defendants.

                                  12           Plaintiff filed this action on January 20, 2017. Dkt. No. 1. On August 26, 2019, the Court
Northern District of California
 United States District Court




                                  13   granted in part and denied in part Plaintiff’s motion for default judgment. Dkt. No. 90. In its
                                  14   order, the Court set a case management conference for September 3, 2019 “to discuss a plan for
                                  15   the prompt resolution of this matter in its entirety.” Id. at 21. Plaintiff failed to appear at the
                                  16   September 3, 2019 case management conference.
                                  17           Federal Rule of Civil Procedure 41(b) provides that where a “plaintiff fails to prosecute or
                                  18   to comply with these rules or a court order, a defendant may move to dismiss the action or any
                                  19   claim against it.” Fed. R. Civ. P. 41(b). The Court may also sua sponte dismiss a case for lack of
                                  20   prosecution. Link v. Wabash R. Co., 370 U.S. 626, 630-31 (1962). Accordingly, Plaintiff is
                                  21   ordered TO SHOW CAUSE why the remaining claims in this case should not be dismissed for
                                  22   failure to prosecute. Plaintiff must file a statement of no more than two pages by September 6,
                                  23   2019.
                                  24           IT IS SO ORDERED.
                                  25   Dated: 9/4/2019
                                                                                         ______________________________________
                                  26
                                                                                                  Haywood S. Gilliam, Jr.
                                  27                                                               United States District Judge

                                  28
